Exhibit 99.3 PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION (UNAUDITED) PPL CORPORATION AND E.ON U.S. LLC On April 28, 2010, PPL Corporation (PPL) announced that it had entered into a Purchase and Sale Agreement among E.ON US Investments Corp. (Seller), PPL and E.ON AG for the sale of E.ON U.S. LLC (E.ON US), a wholly owned subsidiary of the Seller, to PPL.At closing, PPL will acquire all of the outstanding limited liability company interests of E.ON US for cash consideration of $2,062 million.In addition, PPL agreed to assume an estimated $927 million of pollution control bonds and medium term notes ($764 million outstanding at March 31, 2010 with the remainder expected to be incurred prior to closing) and to repay indebtedness owed by E.ON US and its subsidiaries to the Seller and its affiliates currently estimated at $4,636 million ($4,210 million outstanding at March 31, 2010 with the remainder expected to be incurred prior to closing). The aggregate consideration payable by PPL at closing is subject to adjustment to reflect the aggregate actual amount of indebtedness owed by E.ON US and its subsidiaries as of the closing and incremental investment in E.ON US that will potentially be made by the Seller and its affiliates prior to the closing. The Unaudited Pro Forma Condensed Combined Consolidated Financial Statements (pro forma financial statements) have been derived from the historical consolidated financial statements of PPL and E.ON US. The Unaudited Pro Forma Condensed Combined Consolidated Statements of Operations (pro forma statements of operations) for the three months ended March 31, 2010 and for the year ended December31, 2009 give effect to the acquisition as if it were completed on January1, 2009.The Unaudited Pro Forma Condensed Combined Consolidated Balance Sheet (pro forma balance sheet) as of March31, 2010 gives effect to the acquisition as if it were completed on March31, 2010. The historical consolidated financial information has been adjusted in the pro forma financial statements to give effect to pro forma events that are: (1)directly attributable to the acquisition; (2)factually supportable; and (3)with respect to the statement of operations, expected to have a continuing impact on the combined results of PPL and E.ON US. The pro forma financial statements do not reflect the effect of any regulatory actions that may impact the pro forma financial statements when the acquisition is completed. Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with the pro forma financial statements. Since the pro forma financial statements have been prepared based on preliminary estimates, the final amounts recorded at the date of the acquisition may differ materially from the information presented.These estimates are subject to change pending further review of the assets acquired and liabilities assumed. The pro forma financial statements have been presented for illustrative purposes only and are not necessarily indicative of results of operations and financial position that would have been achieved had the pro forma events taken place on the dates indicated, or the future consolidated results of operations or financial position of the combined company. The following pro forma financial statements should be read in conjunction with: • the accompanying notes to the pro forma financial statements; • the consolidated financial statements of PPL as of and for the periods ended March 31, 2010 and December31, 2009 which were previously filed with the Securities and Exchange Commission; and • the consolidated financial statements of E.ON US as of and for the periods ended March 31, 2010 and December31, 2009 contained in this Form 8-K. Pro Forma Condensed Combined Consolidated Statement of Operations (Unaudited) (Millions of dollars, except share data) Three months ended March 31, 2010 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Operating Revenues Utility Unregulated retail electric and gas Wholesale energy marketing Realized Unrealized economic activity Net energy trading margins 11 11 Energy-related businesses 94 94 Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity Other operation and maintenance Depreciation 69 Taxes, other than income 72 14 86 Energy-related businesses 88 88 Total Operating Expenses Operating Income Other Income - net 8 8 Interest Expense 6 (b) Interest Expense - Affiliates 40 (b) Income from Continuing Operations Before Income Taxes 5 Income Taxes 38 2 (c) Income from Continuing Operations After Income Taxes 63 3 Income from Continuing Operations After Income Taxes Attributable to Noncontrolling Interests 5 5 Income from Continuing Operations After Income Taxes Attributable to PPL Corporation $3 Earnings Per Share of Common Stock: Income from Continuing Operations After Income Taxes Available to PPL Corporation Common Shareowners: Basic Diluted Weighted-Average Shares of Common Stock Outstanding (in thousands) Basic (d) Diluted (d) The accompanying Notesto Pro Forma Condensed Combined Consolidated Financial Statements are an integral part of these pro forma financial statements. See Note 3 for information on pro forma adjustment references. Pro Forma Condensed Combined Consolidated Statement of Operations (Unaudited) (Millions of dollars, except share data) Year ended December 31, 2009 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Operating Revenues Utility Unregulated retail electric and gas Wholesale energy marketing Realized Unrealized economic activity Net energy trading margins 17 17 Energy-related businesses Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity Other operation and maintenance Amortization of recoverable transition costs Depreciation Taxes, other than income 32 Energy-related businesses Loss on impairment of goodwill Total Operating Expenses Operating Income (Loss) Other Income - net 49 23 72 Other-Than-Temporary Impairments 18 18 Interest Expense 21 (b) Interest Expense - Affiliates (b) Income (Loss) from Continuing Operations Before Income Taxes 16 Income Taxes 82 6 (c) Income (Loss) from Continuing Operations After Income Taxes 10 Income from Continuing Operations After Income Taxes Attributable to Noncontrolling Interests 19 19 Income (Loss) from Continuing Operations After Income Taxes Attributable to PPL Corporation (1)See Note 2 to the E.ON U.S. LLC consolidated financial statements for the years ended December 31, 2009 and 2008 in this Form 8-K for a discussion regarding the impairment of goodwill. Pro Forma Condensed Combined Consolidated Statement of Operations (Unaudited) (Millions of dollars, except share data) Year ended December 31, 2009 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Earnings Per Share of Common Stock Income (Loss) from Continuing Operations After Income Taxes Available to PPL Corporation Common Shareowners (2): Basic Diluted Weighted-Average Shares of Common Stock Outstanding (in thousands) Basic (d) Diluted (d) (2)The loss per share reflects the impairment of goodwill in 2009; see (1) above. The accompanying Notesto Pro Forma Condensed Combined Consolidated Financial Statements are an integral part of these pro forma financial statements. See Note 3 for information on pro forma adjustment references. Pro Forma Condensed Combined Consolidated Balance Sheet (Unaudited) (Millions of dollars) March 31, 2010 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Current Assets Cash and cash equivalents (e) Restricted cash and cash equivalents Accounts receivable Unbilled revenues Fuel, materials and supplies Prepayments 7 Price risk management assets 8 Other intangibles 24 24 Deferred income taxes 10 (j) Other current assets 20 9 29 Total Current Assets Investments Nuclear plant decommissioning trust funds Other investments 65 29 77 (f) Total Investments 29 77 Property, Plant and Equipment, net Regulatory and Other Noncurrent Assets Regulatory assets Goodwill (g) Other intangibles Price risk management assets Other noncurrent assets 65 Total Regulatory and Other Noncurrent Assets Total Assets The accompanying Notesto Pro Forma Condensed Combined Consolidated Financial Statements are an integral part of these pro forma financial statements. See Note 3 for information on pro forma adjustment references. Pro Forma Condensed Combined Consolidated Balance Sheet (Unaudited) (Millions of dollars) March 31, 2010 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Liabilities and Equity Current Liabilities Short-term debt Long-term debt Long-term debt - affiliates (h) Note payable - affiliate (h) Accounts payable Accounts payable - affiliates 54 (k) Taxes 10 Price risk management liabilities 69 Counterparty collateral Other current liabilities Total Current Liabilities Long-term Debt (h) Long-term Debt – Affiliates (h) Deferred Credits and Other Noncurrent Liabilities Deferred income taxes and investment tax credits (j) Price risk management liabilities 29 Accrued pension obligations Asset retirement obligations 67 Regulatory liabilities 47 Other deferred credits and noncurrent liabilities 77 (i) Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingent Liabilities Equity Common stock - $0.01 par value 4 1 5 Membership units (i) Capital in excess of par value (i) Earnings reinvested (i) Accumulated other comprehensive loss 53 (i) Total Equity Excluding Noncontrolling Interests Noncontrolling Interests Total Equity Total Liabilities and Equity The accompanying Notesto Pro Forma Condensed Combined Consolidated Financial Statements are an integral part of these pro forma financial statements. See Note 3 for information on pro forma adjustment references. NOTESTO PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note1. Basis of Pro Forma Presentation The pro forma statements of operations for the three months ended March 31, 2010 and for the year ended December31, 2009 give effect to the acquisition as if it were completed on January1, 2009.The pro forma balance sheet as of March31, 2010 gives effect to the acquisition as if it were completed on March31, 2010. The pro forma financial statements have been derived from the historical consolidated financial statements of PPL and E.ON US.Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with the pro forma financial statements.Since the pro forma financial statements have been prepared based upon preliminary estimates, the final amounts recorded at the date of the acquisition may differ materially from the information presented.These estimates are subject to change pending further review of the assets acquired and liabilities assumed. The acquisition is reflected in the pro forma financial statements as being accounted for based on the guidance provided by accounting standards for business combinations.Under the purchase method of accounting, the total estimated purchase price is allocated as described in Note2.In accordance with accounting guidance for business combinations, the assets acquired and the liabilities assumed have been measured at fair value.The fair value measurements utilize estimates based on key assumptions of the acquisition, and historical and current market data.The pro forma adjustments included herein may be revised as additional information becomes available and as additional analyses are performed.The final purchase price allocation will be determined after the acquisition is completed and the final amounts recorded may differ materially from the information presented.The pro forma financial statements do not reflect the effect of any regulatory actions that may impact the pro forma financial statements when the acquisition is completed. The pro forma financial statements include adjustments to repay indebtedness owed by E.ON US and its subsidiaries to the Seller and its affiliates that is currently estimated to be approximately $4,636 million ($4,210 million outstanding at March 31, 2010 with the remainder expected to be incurred prior to closing.) PPL debt and equity issuance adjustments reflect the amounts necessary to finance the acquisition.The actual amounts of the debt and equity offering sources and sizes may vary.The amounts utilized in determining the pro forma adjustments are also set forth in Note 2. Certain non-recurring items have been excluded from the pro forma statements of operations, including discontinued operations of PPL and E.ON US and estimated transaction-related costs. However, these non-recurring items have been reflected in the pro forma balance sheet at March 31, 2010. For the purpose of measuring the estimated fair value of the assets acquired and liabilities assumed, PPL has applied the accounting guidance for fair value measurements.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. For purposes of measuring the fair value of the regulated assets acquired and certain regulated liabilities assumed, as reflected in the pro forma financial statements, PPL has assumed that the fair value equaled their net book value, due to the regulatory environment in which they operate.The regulatory commissions allow for earning a rate of return on the book values of the regulated asset bases at rates determined to be fair and reasonable.Since there is no current prospect for deregulation, the assumption is that these operations will remain in a regulated environment for the foreseeable future. Note2. Preliminary Purchase Price Allocation; Funding Sources and Uses Preliminary Purchase Price Allocation The preliminary allocation of the purchase price to the fair value of assets acquired and liabilities assumed includes pro forma adjustments for the fair value of equity investments, goodwill, noncurrent liabilities, long-term debt and related deferred income taxes.The preliminary allocation of the purchase price is as follows (in millions): Current assets $ Property, plant and equipment Investments Goodwill Regulatory assets and other noncurrent assets, excluding goodwill Current liabilities ) Noncurrent liabilities ) Long-term debt ) $ Funding Sources and Uses Set forth below are the assumed sources and uses (in millions) used in the pro forma financial statements: Sources Uses Common stock $ Purchase price $ Equity units Repayment of affiliated debt Debt Assumed debt Assumed debt Fees and expenses Cash Total $ Total $ PPL has obtained a commitment for a $6,500 million bridge facility to fund the acquisition, but currently anticipates that it will not utilize the bridge facility but instead, will raise alternative financings to fund the acquisition. For purposes of these pro forma financial statements pursuant to Securities and Exchange Commission rules, PPL has assumed that it will raise $2,345 million from the sale of 90 million shares of common equity (at an assumed price of $26.06 per share), $1,000 million from the sale of equity units (consisting of units with subordinated notes bearing interest at an assumed interest rate of 4.75% and purchase contracts for common stock with quarterly contract adjustment payments at a rate of 5.0%), and $3,103 million from borrowings under existing credit facilities (including the bridge facility) at a weighted average interest rate of 2.7%.A 1/8% change in assumed interest rates would change pre-tax annual interest expense by $3.9 million. A $1 change in PPL's common stock price (holding the amount of shares from the equity offering constant) would change the amount of the common stock proceeds by $90 million and earnings per share by less than $0.01. The actual sources of debt financing for the acquisition are likely to differ from the assumptions set forth above in that PPL does not currently intend to utilize the bridge facility but instead (in lieu thereof) plans to raise approximately $2,100 million from the issuance of first mortgage bonds issued by the newly acquired utility companies and approximately $800 million from the issuance of unsecured debt securities by the newly acquired holding company. If, instead of the financing set forth above, PPL utilizes the bridge facility to source the entire debt financing, pre-tax annual interest expense would have increased by $12 million in 2009, or a decrease of $0.015 per share. Note3. Pro Forma Adjustments The adjustments included in the pro forma financial statements are as follows: Adjustments to Pro Forma Financial Statements (a)PPL and E.ON US historical presentation— Certain financial statement line items in the E.ON US consolidated statements of operations for the three months ended March 31, 2010 and the year ended December 31, 2009, and the balance sheet at March31, 2010, have been reclassified to corresponding line items included in PPL's historical presentation.These reclassifications do not have a material impact on the historical operating income, after-tax income from continuing operations, total assets, total liabilities or equity reported by PPL or E.ON US.In addition, certain line items have been condensed for purposes of the pro forma presentation. Additionally, based on PPL's initial review of the summary of significant accounting policies disclosed in the E.ON US financial statements and preliminary discussions with E.ON US management, the nature and amount of adjustments to the E.ON US historical financial statements to conform its accounting policies to those of PPL are not expected to be material.Upon completion of the acquisition, further review of the accounting policies of E.ON US may result in revisions to conform to PPL's policies. Adjustments to Pro Forma Condensed Combined Consolidated Statements of Operations (b)Interest expense— Reflects the change in interest expense from the extinguishment of indebtedness owed by E.ON US and its subsidiaries to the Seller, and replacement with PPL debt offerings to finance the acquisition based on the assumed financing set forth in Note 2.The actual amounts of the debt offerings and sources may vary upon closing. (c)Income taxes— Reflects the income tax effect of the pro forma adjustments, which was calculated using an estimated post-acquisition composite statutory income tax rate of 40%.Income tax expense includes adjustments for state taxes and certain federal income tax items that are calculated on a combined or consolidated basis. (d)Shares outstanding— Reflects the sale of 90million shares of PPL common stock based on the assumed financing plan set forth in Note 2. The diluted shares for 2009 have been adjusted to equate to basic shares due to the 2009 pro forma consolidated net loss.The pro forma weighted-average number of basic and diluted shares of common stock outstanding is calculated by adding PPL's weighted-average number of basic and diluted shares of common stock outstanding for the three months ended March 31, 2010 and the year ended December31, 2009, with the number of PPL shares expected to be issued as a result of the common stock offering. March 31, December 31, Basic (in thousands): PPL weighted-average number of basic shares outstanding PPL common stock offering Diluted (in thousands): PPL weighted-average number of diluted shares outstanding PPL common stock offering Reduction to equate basic and diluted shares due to 2009 loss from continuing operations Adjustments to Pro Forma Condensed Combined Consolidated Balance Sheet (e)Cash— Reflects $589 million of proceeds from estimated borrowings and the anticipation of restructuring pollution control bonds in 2010 (see (h) below), offset by $478 million of estimated cash payments to fund the acquisition and payment for estimated transaction costs. In addition, the adjustment reflects the payment of $54 million of affiliate accounts payable. (f)Investments— Reflects the fair value of E.ON US's equity investment in Electric Energy, Inc. (g)Goodwill— Reflects the preliminary estimate of the excess of the purchase price paid over the fair value of E.ON US's assets acquired and liabilities assumed.This excess is calculated as follows (in millions): Purchase price $ Less: Fair value of net assets acquired Estimated goodwill resulting from the acquisition Less: E.ON US existing goodwill Pro forma goodwill adjustment $ ) (h)Debt— Reflects the adjustments to repay $4,636 million ($4,210 million outstanding at March 31, 2010) of estimated indebtedness to be owed by E.ON US and its subsidiaries to the Seller and its affiliates, that includes $426 million of estimated additional borrowings in 2010.In addition, an increase of $163 million is also reflected in anticipation of restructuring pollution control bonds currently held by Louisville Gas & Electric Company, a subsidiary of E.ON US, in 2010.These net changes in E.ON US debt are offset by estimated PPL debt offerings of $4,103 million, including the equity units classified as debt on the pro forma condensed combined consolidated balance sheet, necessary to finance the acquisition based on the assumed financing set forth in Note 2.The actual amounts of the debt offerings and sources may vary upon closing.In connection with the acquisition agreement, PPL intends to assume $927 million of E.ON US outstanding debt upon closing.The final fair value determination of the debt will be based on prevailing market interest rates at the completion of the acquisition and the adjustment will be amortized as an adjustment to interest expense over the remaining life of the individual debt issues. (i)Equity— The pro forma balance sheet reflects the elimination of $2,236 million of E.ON US's historical equity balances and the recognition of $2,345 million from the sale of PPL common stock necessary to finance the acquisition. Capital in excess of par has been reduced by $70 million for common stock issuance costs and $25 million for issuance costs related to the equity units. The remaining transaction-related costs of $88 million, net of a $45 million tax benefit, are shown as an adjustment to retained earnings to reflect the impact of accounting guidance applicable to business combinations, which requires that these costs be expensed as incurred (the transaction-related costs include non-recurring charges of approximately $56 million, net of a $38 million tax benefit, which would be charged to interest expense).In addition, the equity adjustment includes approximately $140 million related to the present value of contract adjustment payments that are payable in accordance with the equity units. (j)Deferred income taxes— Represents estimated deferred tax liability calculated at PPL's estimated post-acquisition composite statutory tax rate of 40% applied to certain fair value adjustments recorded to the assets acquired and liabilities assumed, excluding goodwill.This estimated tax rate is different from PPL's effective tax rate for the period ended March 31, 2010, which includes other tax items, such as state taxes, as well as other tax charges or benefits, and does not take into account any historical or possible future tax events that may impact the combined company. E.ON US has federal and state net operating loss carryforwards of approximately $1 billion and various tax credit carryforwards of approximately $170 million that will transfer to and become tax attribute carryforwards of PPL.These tax attributes are subject to limitations on the timing of their use as a result of the ownership change caused by the transaction.PPL anticipates that these tax attribute carryforwards will be fully realized within their respective carryforward periods, or through indemnities provided by the Seller, and has recorded these deferred tax assets at full value in the pro forma balance sheet.An adjustment of $125 million represents a reclassification to reflect the estimated utilization of tax attributes in the first twelve months. (k)Accounts payable - affiliates— Reflects the payment of affiliate accounts payable.
